Citation Nr: 0311249	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee tendonitis manifested by instability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee tendonitis manifested by limitation of motion.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to July 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  When the case was before the Board in July 
2001, it was remanded for further development.  It was 
returned to the Board in May 2003.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Any instability of the veteran's right knee more nearly 
approximates slight than moderate.  

3.  Limitation of motion of the veteran's right knee does not 
more nearly approximate limitation of flexion to limitation 
of flexion to 30 degrees than limitation of flexion to 45 
degrees, and it does not more nearly approximate limitation 
of extension to 15 degrees than limitation of extension to 10 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right knee instability due to tendonitis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (2002).



2.  The criteria for an initial rating in excess of 10 
percent for right knee limitation of motion due to tendonitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260 
and 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the veteran's right knee 
disabilities.  

In July 1998, the veteran filed an original claim seeking 
entitlement to service connection for right knee disability.  

A VA orthopedic examination was conducted in September 1998.  
It was noted the veteran began to have right knee pain in 
1994 as the result of his parachute jump training in service.  
The veteran report current complaints of right knee pain and 
instability.  He indicated his knee felt knotted and 
sometimes locked in the extended position.  The veteran also 
advised that he had discomfort, especially in cold damp 
weather.  He did not recall swelling.  

On physical examination, the veteran's gait was normal.  
Examination of the right knee revealed no deformities, soft 
tissue swelling or fluid accumulation.  There was tenderness 
on palpation of the lateral joint line.  There was no 
tenderness on palpation of the medial joint line or on 
patella compression or traction.  Flexion was 140 degrees.  
Extension was 0 degrees.  The pertinent diagnosis was right 
patella tendonitis, 1994, with continuing symptoms.

VA outpatient treatment records show that in November 1998 
the veteran presented with left knee complaints.  At this 
time, he had 90 degree range of motion in both knees.  In 
January 1999, the veteran was treated for bilateral knee 
pain.  It was noted that the pain associated with the 
veteran's right knee was "numbing" in quality.  The veteran 
could not bear weight on his right knee, and he could not do 
a deep knee bend secondary to his knee "giving out."  The 
veteran indicated that  his pain was worse with cold and 
ambulation, and he noted a "grinding noise" when he bent 
his knee.  The veteran also advised of occasional swelling 
over the lateral aspect of his right knee.  A February 1999 
notation indicates the veteran underwent an MRI of both 
knees.  With respect to the veteran's right knee, anterior 
and posterior cruciate ligaments were intact.  The medial 
collateral ligament was intact.  Minimal intermeniscal 
degenerative signal was identified.

In July 2000, the veteran underwent a second VA orthopedic 
examination.  At this time, the veteran reported continuing 
symptoms of chronic pain in his right knee.  Due to the pain, 
the veteran was unable to engage in high impact activities.  
The veteran had reported that he had no joint swelling or 
effusion and that he had stopped running.  

On physical examination, the veteran's gait and posture were 
normal.  The right knee was without bony abnormalities.  
There was no varus or valgus angulation.  There was no 
tenderness on palpation of the joint-lines or on patella 
compression or contraction.  There was no soft tissue 
swelling or joint fluid accumulation.  Flexion was 130 
degrees bilaterally and extension was 0 degrees bilaterally.  
The diagnosis was again, right patella tendonitis, since 
1994, with continued symptoms.

The veteran failed to appear without explanation for 
additional VA examinations scheduled in response to the 
Board's July 2001 remand directive.




II.  Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
currently pending claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Currently, the record reflects that through the statement of 
the case, supplements thereto, and various letters from the 
RO to the veteran, the veteran has been informed of the 
requirements for the benefits sought on appeal, the evidence 
and information needed to substantiate the claims, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, the 
evidence that the veteran should submit if he did not desire 
VA's assistance in obtaining such evidence, and the evidence 
that the RO has obtained.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained and the veteran failed to respond to the 
RO's January 2002 letter requesting him to identify any 
outstanding records pertaining to his right knee.  In 
addition, the veteran was provided two VA examinations of his 
right knee.  Neither he nor his representative has identified 
any available evidence or information that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such available evidence or information.  

In this regard, the Board notes that the veteran was informed 
in the Board's remand that the examination reports of record 
were deficient and that another VA examination was required 
to substantiate his claims.  In response to the Board's 
remand directive, the RO attempted to provide the veteran 
with the required examination.  Although the veteran had good 
cause for failing to report for the VA examination scheduled 
in November 2002, due the fact that notice of such 
examination was sent to the improper address, the record 
reflects that he was scheduled for another VA examination in 
April 2003.  On this occasion, he was properly notified of 
the examination, but he failed to report without explanation.  
He has neither requested that the examination be rescheduled, 
or even indicated a willingness to report if the examination 
were rescheduled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  As a result of the veteran's 
failure to cooperate with the development ordered by the 
Board and in accordance with 38 C.F.R. § 3.655 (2002), the 
Board will decide these original evaluation claims without an 
additional VA examination.


III.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

The Board also notes that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.


The Board notes that flexion of the leg to 140 degrees and 
extension to zero degrees are considered full range of 
motion.  See 38 C.F.R. § 4.71a, Plate II (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Right knee instability due to tendonitis.

Based on a close and careful review of the pertinent medical 
evidence of record, the Board has determined that the 
instability of the veteran's right knee does not more nearly 
approximate moderate than slight.  In this regard, the Board 
notes that the veteran has complained of instability but a 
February 1999 MRI revealed the anterior and posterior 
cruciate ligaments were intact, as was the medial collateral 
ligament.  Objective evidence of instability or subluxation 
is not included in any of the VA outpatient records or in 
either of the VA examination reports.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for this 
component of the veteran's right knee disability.  The Board 
has considered the benefit-of-the-doubt doctrine, but has 
determined that it is not for application because the 
preponderance of the evidence is against the claim.  

Right knee limitation of motion due to tendonitis.

The veteran demonstrated a full range of right knee motion at 
the September 1998 VA examination.  At the July 2000 
examination, he demonstrated full extension of the right knee 
and limitation of flexion of the right knee to 130 degrees.  
The November 1998 VA outpatient record indicates that the 
veteran's right knee motion was normal but also indicates 
that normal motion of the knee is 90 degrees.  In any event, 
limitation of flexion to 90 degrees is considered 
noncompensably disabling under Diagnostic Code 5260.  None of 
the medical evidence provides objective evidence of 
limitation of motion which more nearly approximates the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation.  

As noted above, the VA examination reports of record are 
deficient.  They do not adequately address the disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45; however, as 
discussed above, it is due to the veteran's failure to 
cooperate that the comprehensive examination ordered by the 
Board has not been performed.  Consequently, the Board must 
decide the claim based on the current record, which fails to 
demonstrate the presence of sufficient limitation of motion 
to warrant a rating in excess of 10 percent.  Accordingly, 
the Board must find that an initial evaluation in excess of 
10 percent is not warranted for this component of the 
veteran's right knee disability.  In reaching this 
conclusion, the Board has determined that the benefit-of-the-
doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  

IV.  Extra-schedular Consideration

The Board has also considered whether a higher initial rating 
is warranted for either disability on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1) (2002).  The record 
reflects that the veteran has not required frequent 
hospitalization for his right knee disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.  , the Board notes 
there is additionally a lack of evidence regarding an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2002); Shipwash v. Brown, 8 Vet. App. 218 
(1995).





ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee tendonitis manifested by instability is denied.

Entitlement to an initial rating in excess of 10 percent for 
right knee tendonitis manifested by limitation of motion is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

